Citation Nr: 1749253	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for brain disease due to trauma, to include traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1996 to May 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 (PTSD) and a May 2010 (TBI) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a travel board hearing held in September 2016.  A transcript of that hearing has been prepared and is associated with the file. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD as a result of military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence the claimed in-service stressor.   For purposes of this paragraph, "fear of hostile" military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

The Veteran asserts that his PTSD is the result of his performing security patrols while serving in the Persian Gulf.

Initially, the Board observes that the Veteran's entrance and separation physical examinations do not mention any mental health disorders; the Veteran's service treatment records (STR) do not contain any mental health treatment notes.

The Board also observes that the Veteran's discharge paperwork notes the award of a sea service deployment ribbon, and that his service in a location involving hostile military or terrorist activity has been verified.

In April 2009 the Veteran was afforded a VA psychiatric evaluation.  The examining psychiatrist diagnosed the Veteran with PTSD and depression, not otherwise specified.

In May 2011 the Veteran attended a VA initial evaluation for PTSD examination.  The examiner, a licensed psychologist, diagnosed the Veteran with PTSD, mild.  The examiner noted that the Veteran's stressor of witnessing a suicide car bomber blow himself up met the requirement of showing a link to fear of hostile military or terrorist activity.

In the September 2016 travel board hearing, the Veteran testified that a suicide car bomber had been stopped at a checkpoint that the Veteran was manning, but that the bomb was missed, and the car was allowed to pass.  When the car exploded, the Veteran's platoon leader was in front of the vehicle, and the Veteran witnessed his death.

The Veteran underwent a private psychological evaluation in March and April 2017.  Upon examination, the Veteran reported ongoing unwanted memories, recurrent nightmares, poor sleep, avoidance of crowded places and irritability.  He noted VA mental health treatment since 2005.  The diagnosis was PTSD. The psychologist noted that the diagnosis of PTSD was a direct result of traumatic experiences which occurred during the Veteran's military service.  

The Veteran has a current diagnosis of PTSD.  He has a credible, consistent description of the stressor related to his fear of terrorist activity, and verified service in a location where there was terrorist activity.  Furthermore, a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  Therefore, a grant of service-connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In November 1996, while in boot camp, the Veteran fell backward from a pull-up bar, approximately seven feet high, and hit the back of his head.  He maintains he was knocked out for two days.  He was transported to the emergency room.  His STR reports that there was no loss of consciousness, no vision changes, no nausea or vomiting, no dizziness or lightheadedness, and no numbness or weakness in his extremities.  A 3 centimeter gash was closed with four staples.  The final assessment/diagnosis noted "s/p head injury - occipital hematoma and laceration - stapled. Return to command."

In March 2009, the Veteran had a screening for TBI.  The examiner reported that the Veteran had experienced blasts or explosions, with the following symptoms afterwards: losing consciousness/"knocked out"; being dazed, confused, or seeing stars; concussion; head injury.  He reported the following problems began or got worse: memory, balance or dizziness, sensitivity to light, irritability, headaches, and sleep problems.  The examiner noted that the Veteran had some neurobehavioral symptoms of TBI and referred the Veteran to neuropsychology to make further discrimination between his TBI symptoms and his PTSD symptoms.  The examiner noted that the Veteran has a loss of consciousness from a fall in boot camp resulting in a 2 inch gash, requiring four staples to close.

At a second level evaluation for TBI in March 2009, the injury etiology was noted as one fall (November 1996) and two blast incidents (July 1998, December 1998) with a one-time loss of consciousness.  Symptoms noted as moderate to severe included feeling dizzy, loss of balance, headaches, nausea, vision problems, sensitivity to light and noise, forgetfulness, difficulty falling or staying asleep, feeling anxious or tense, feeling depressed or sad, irritability, easily annoyed.  The examiner concluded that the Veteran's symptoms were related to PTSD and anxiety disorder.  The examiner determined that the findings were not consistent with a diagnosis of TBI.

In a July 2010 VA examination for residuals of TBI, the examiner noted that he found the Veteran was a reliable historian.  Upon a review of the Veteran's file, he noted the fall in boot camp, and report of no loss of consciousness, no neurological or motor deficits, no headache.  The examiner reported that the Veteran stated he had a loss of consciousness until the next day after his fall in boot camp.  The Veteran also denied the previously reported blast injuries.  The Veteran stated he had headaches regularly, but the pain was masked by the painkillers he took for his service-connected back disability.

The examiner concluded, "Dramatic historical differences exist in this case.  Based, on the second level TBI evaluation of 3-28-09 the veteran states he was involved in 2 IED blasts in Iraq, July and December of 1998.  These resulted in prolonged LOC.
I cannot verify, based on the. SMR's, if or why the veteran was in Iraq at this time.  Based on today's exam, the veteran denies IED explosions or injuries while in Iraq during this time. The veteran states he sustained prolonged LOC and hospitalization following his scalp laceration 11-96. SMR's indicate a simple laceration, closed with staples, no neurological changes, and return to his duty status.  Headaches began 10 years ago, and memory problems began 6 months ago.  Both of these complaints are far too remote to be associated with a head injury in 11-96.  There is no functional decline with a TBI, what you get at the time is what you have, it does not get worse with time.  SMR's do not indicate any further complaints or treatment for the scalp laceration or head injury after 11-14-96.  This veteran does not have a TBI related to military service."  The diagnosis was headaches, no TBI.

In a May 2011 VA examination for PTSD, the Veteran stated he is bothered by bright lights or flashing lights, and that they will give him a headache.  He also reported difficulty with his memory.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination.  The examination must be scheduled with "a physiatrist, psychiatrist, neurosurgeon, or neurologist", to conduct a TBI assessment to determine the nature and etiology of the Veteran's claimed residuals of a TBI.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should elicit a full history from the Veteran.  
All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

The examiner should indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has any residuals of a TBI that had their onset during, or are otherwise related to, his active duty service, to include the reported head injury sustained during service, and service in the Persian Gulf and Kuwait.

If the examiner opines that there are residuals of a TBI related to active duty service, the examiner should identify the residuals and indicate the severity.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

A complete rationale for all opinions should be set forth, with a discussion of the facts and medical principles involved.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative, and allow the appropriate time for response.  Then, return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


